United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1943
                                     ___________

Patricia Manson,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Little Rock Newspapers, Inc.,             *
doing business as Arkansas                *
Democrat-Gazette,                         *
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: January 12, 2000
                                  Filed: January 26, 2000
                                   ___________

Before BOWMAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                          ___________

BOWMAN, Circuit Judge.

        Plaintiff Patricia Manson sued her former employer, Little Rock Newspapers,
Inc., asserting claims for age and sex discrimination under federal law as well as claims
for wrongful discharge and for outrage under Arkansas law. The District Court1
dismissed the claim for outrage under Rule 12(b)(6) of the Federal Rules of Civil


      1
       The Honorable H. FRANKLIN WATERS, United States District Judge for the
Western District of Arkansas, who presided by designation over this case filed in the
Eastern District of Arkansas.
Procedure. Later, the same court granted summary judgment for the defendant on
Manson's federal claims and on the remaining state-law claim. Manson appeals from
the court's summary-judgment order.2

       For reversal, Manson argues that summary judgment was inappropriate because
there remained genuine issues of material fact on all of her claims. We disagree.
Having carefully considered the briefs of the parties and the record on which the
District Court granted summary judgment for the defendant, we are satisfied that the
grant of summary judgment was proper and must be sustained. Manson has failed to
adduce evidence from which a reasonable trier of fact could find that she was
discharged on account of her age or sex. In particular, she has not made any showing
that the defendant's stated reasons for discharging her were a pretext for unlawful
discrimination. As to her wrongful discharge claim, Manson was an at-will employee.
As such, she could be discharged without any reason or for any reason at all except one
in violation of a well-established public policy. Although Manson has argued that she
was discharged for exercising her First Amendment rights to free speech and free
association, the facts do not support her arguments. Simply put, the defendant is a
private entity, not a governmental entity, and thus is legally incapable of violating
anyone's First Amendment rights. Any First Amendment rights germane to this case
are those of the defendant and its newspaper, not those of Manson, a reporter employed
in service of the newspaper.

      The District Court, at the end of its thorough and well-reasoned twenty-five page
opinion, summed up the case as follows:

             The evidence in respect to Ms. Manson's actions and conduct is not
      in substantial dispute. Based on that conduct and those actions, the fact
      is that the record shows that the employer had ample and abundant


      2
          Manson has not appealed the dismissal of her state-law claim for outrage.
                                           -2-
     reasons to believe that Ms. Manson was insubordinate, that she failed
     and, in fact, refused to follow obviously legitimate rules of her employer,
     that she attempted to tell her employer how to run its newspaper and what
     to publish, and that she gave away its property (property that it had paid
     her to produce), resulting in its use by a competitor in an article that was
     very critical (to say the least) of its [her employer's] editorial page editor.
     That will get you "fired" almost anywhere.

We agree.

     The order of the District Court is affirmed.

     A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-